UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G/A (Amendment No. 5) Under the Securities Exchange Act of 1934 ADTRAN, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 00738A106 (CUSIP NUMBER) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) SCHEDULE 13G CUSIP No. 00738A106 1. NAME OF REPORTING PERSONS: I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) LINDA JONES SMITH 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5.SOLE VOTING POWER 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.5%(2) TYPE OF REPORTING PERSON IN (1) Includes shares held as indicated by the following trusts, for which the Reporting Person is Settlor: (a) 1,135,400 shares of Common Stock owned by the LJS GRAT December 2010-2 UAD 12/20/10 Mark Clay Smith Trustee; (b) 1,000,000 shares of Common Stock owned by the LJS GRAT August 2011-1 UAD 8/10/11 Mark Clay Smith Trustee; (c) 881,324 shares of Common Stock owned by the LJS GRAT October 2011-1 UAD 10/4/11 Mark Clay Smith Trustee; and (d) 1,000,000 shares of Common Stock owned by the LJS GRAT October 2011-2 UAD 10/12/11 Mark Clay Smith Trustee. Also included are 12,500 shares of Common Stock owned by the Linda and Mark Smith Family Foundation, for which the Reporting Person is Grantor and Director, 73,095 shares of Common Stock owned directly by Mark Clay Smith and 37,500 shares of Common Stock owned by the Reporting Person. (2) Based on 63,655,957 shares issued and outstanding at October 20, 2011, as reported in the Issuer's Quarterly Report on Form 10-Q for the quarter ended September 30, 2011. 2 SCHEDULE 13G CUSIP No. 00738A106 Item1. (a). Name of Issuer: ADTRAN, Inc. (b). Address of Issuer’s Principal Executive Offices: 901 Explorer Boulevard Huntsville, AL 35806-2807 Item 2. (a). Name of Persons Filing: Linda Jones Smith, individually, and as settlor with respect to the shares of Common Stock owned by the LJS GRAT December 2010-2 UAD 12/20/10 Mark Clay Smith Trustee (the "LJS GRAT December 2010-2"), the LJS GRAT August 2011-1 UAD 8/10/11 Mark Clay Smith Trustee (the "LJS GRAT August 2011-1"), the LJS GRAT October 2011-1 UAD 10/4/11 Mark Clay Smith Trustee (the "LJS GRAT October 2011-1"), and the LJS GRAT October 2011-2 UAD 10/12/11 Mark Clay Smith Trustee (the "LJS GRAT October 2011-2") (collectively, the "Trusts"); and as Grantor and Director with respect to the shares of Common Stock owned by the Linda and Mark Smith Family Foundation (the "Foundation"). (b). Address of Principal Business Office or, if None, Residence: c/o Smith Asset Management Co. 200 Clinton Avenue, Suite 805 Huntsville, AL 35801 (c). Citizenship or Place of Organization: United States (d). Title of Class of Securities: Common Stock (e). CUSIP Number: 00738A106 Item3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not Applicable (a) ¨ Broker or dealer registered under Section 15 of the Exchange Act; (b) ¨ Bank as defined in Section 3(a)(6) of the Exchange Act; (c) ¨ Insurance Company as defined in Section 3(a)(19) of the Exchange Act; (d) ¨ Investment Company registered under Section 8 of the Investment Company Exchange Act; (e) ¨ Investment Adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ Employee Benefit Plan or Endowment Fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) ¨ Parent Holding Company or Control Person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) ¨ Saving Association as defined in Section 3(b) of The Federal Deposit Insurance Act; (i) ¨ Church Plan that is excluded from the definition of an Investment Company under Section 3(c)(14) of the Investment Company Act; (j) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(J). 3 SCHEDULE 13G CUSIP No. 00738A106 Item 4. Ownership. (a) Amount beneficially owned: Ms. Smith may be deemed the beneficial owner of 4,139,819 shares of Common Stock. Ms. Smith has sole voting power over 37,500 shares of Common Stock, which are held directly by Ms. Smith; additionally, Ms. Smith may be deemed to have shared dispositive power over (i) 1,135,400 shares of Common Stock owned by the LJS GRAT December 2010-2; (ii) 1,000,000 shares of Common Stock owned by the LJS GRAT August 2011-1; (iii) 881,324 shares of Common Stock owned by the LJS GRAT October 2011-1; and (iv) 1,000,000 shares of Common Stock owned by the LJS GRAT October 2011-2. Ms. Smith may be deemed to have shared voting and dispositive power over 12,500 shares of Common Stock owned by the Foundation. Ms.
